                       Case 18-12773-BLSExhibit
                                            Doc 2 29-2                        Filed 12/20/18             Page 1 of 8




                                                                                                           Style Definition                              ... [1]
                                                                                                           Formatted                                     ... [2]
                                                                                                           Formatted                                     ... [3]
                                                                                                           Formatted                                     ... [4]
                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                           Formatted
                          FOR THE DISTRICT OF DELAWARE                                                                                                   ... [5]
                                                                                                           Formatted                                     ... [6]
 In re:                                              Chapter 11                                            Deleted: ¶
                                                                                                           Formatted                                    ... [14]
 INTERTOUCH HOLDINGS LLC,                            Case No. 18-12772 (BLS)                               Formatted                                    ... [15]
                                                                                                           Formatted Table                               ... [7]
                          Debtor.                    Re: D.I. 16                                            Deleted: ¶
                                                                                                           Formatted                                     ... [8]
                                                                                                           Deleted: interTouch Holdings
 In re:                                              Chapter 11
                                                                                                           Formatted                                     ... [9]
                                                                                                           Formatted                                    ... [10]
 INTERTOUCH TOPCO LLC,                               Case No. 18-12773 (BLS)
                                                                                                           Formatted                                    ... [16]
                          Debtor.                    Re: D.I. 19                                           Deleted: ___
                                                                                                           Formatted                                    ... [11]
                                                                                                           Formatted                                    ... [12]
  INTERIM ORDER, PURSUANT TO SECTIONS 105(a), 363(c)(1), AND 1108 OF THE                                   Formatted                                    ... [17]
   BANKRUPTCY CODE, (A) AUTHORIZING (I) CONTINUED MAINTENANCE OF                                           Formatted                                    ... [13]
    EXISTING BANK ACCOUNT; (II) CONTINUED USE OF EXISTING BUSINESS                                         Formatted                                    ... [18]
    FORMS; AND (III) THE OPENING AND CLOSING OF BANK ACCOUNTS AND                                          Formatted                                    ... [19]
        (B) WAIVING CERTAIN UNITED STATES TRUSTEE GUIDELINES                                               Formatted                                    ... [20]
                                                                                                           Formatted                                    ... [25]
          Upon the motion by interTouch Holdings LLC (“Holdings”) and interTouch Topco LLC
                                                                                                           Deleted: interTouch Topco

(“Topco” and, together with Holdings, the “Debtors”), the above-captioned debtors and debtors-in-          Formatted                                    ... [21]
                                                                                                           Formatted                                    ... [22]
possession, pursuant to Sections 105(a), 363(c)(1), and 1108 of title 11 of the United States Code,        Formatted                                    ... [23]
                                                                                                           Deleted:
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rules 6003 and 6004 of the Federal              Formatted                                    ... [26]
                                                                                                           Deleted: ____
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2015-2 of the Local                 Formatted                                    ... [24]
                                                                                                           Formatted                                    ... [27]
Rules for the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), (a)
                                                                                                           Formatted                                    ... [28]
                                                                                                           Formatted                                    ... [29]
authorizing (i) the continued maintenance of the Debtors’ existing bank account, (ii) the continued
                                                                                                           Formatted                                    ... [30]
use of existing business forms, and (ii) the opening and closure of bank accounts as deemed                Formatted                                    ... [31]
                                                                                                           Formatted                                    ... [32]
necessary and appropriate in the Debtors’ business judgment and (b) waiving certain United States          Formatted                                    ... [33]
                                                                                                           Deleted: AND (B) WAIVING CERTAIN UNITED STATES
                                                                                                                                                      ... [34]
trustee operating guideline relating to bank accounts; and due and sufficient notice of the Motion         Formatted                                    ... [35]
                                                                                                           Formatted                                    ... [36]
having been given under the particular circumstances; and it appearing that no other or further notice     Deleted: ,
                                                                                                           Formatted                                    ... [37]
need be provided; and it appearing that the relief requested by the Motion is in the best interests of
                                                                                                           Deleted: (together, the “Debtors”),
                                                                                                           Formatted                                    ... [38]
                        Case 18-12773-BLS                    Doc 29-2          Filed 12/20/18              Page 2 of 8




                                                                                                             Formatted: Header



the Debtors, their estates, creditors, and other parties in interest; and after due deliberation thereon

and sufficient cause appearing therefor, it is hereby                                                        Formatted: Font color: Black, Condensed by 0.05 pt


       ORDERED that:                                                                                         Formatted: Justified, Line spacing: Double, Font Alignment:
                                                                                                             Baseline

       1.      The Motion is GRANTED on an interim basis as set forth herein.                                Deleted: ¶
                                                                                                             Formatted: Justified, Indent: Hanging: 0.5", Numbered +
       2.      The final hearing (the “Final Hearing”) on the Motion will be will be held on January         Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                             Alignment: Left + Aligned at: 0.75" + Indent at: 1", Font
                                                                                                             Alignment: Baseline
_____, 2019 at ________ _.m. (Eastern Standard Time). Any objections or responses to entry of a              Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                             Deleted: _______________________,
final order on the Motion must be filed on or before 4:00 p.m. (Eastern Standard Time) on January            Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                             Deleted: ____________________,
______, 2019, and served on the following parties: (i) the Office of the United States Trustee for
                                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt

the District of Delaware, J. Caleb Boggs Federal Building, 844 North King Street, Suite 2207,

Wilmington, Delaware 1980l. (Attn: Jaclyn Weissgerber, Esq.); and (ii) Klein LLC, 919 Market

Street, Suite 600, Wilmington, DE 19801 (Attn: Julia B. Klein, Esq.). In the event no objections to

entry of a final order on the Motion are timely received, this Court may enter such final order

without need for the Final Hearing.                                                                          Formatted: Font color: Black, Condensed by 0.05 pt


       3.      Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are authorized

to designate, maintain and continue to use the existing bank account listed on Exhibit A hereto with

the same account number, and treat such account for all purposes as an account of Holdings in its            Deleted: the Debtors
                                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt
capacity as debtor in possession.                                                                            Deleted: their
                                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt
       4.      The Debtors are authorized to continue to use its existing business forms without the         Deleted: debtors
                                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt
designation “Debtor in Possession” or a debtor in possession case number imprinted upon them,                Formatted: Font color: Black, Condensed by 0.05 pt

provided, however, in the event that the Debtors needs to purchase new business forms during the
                                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt

pendency of these chapter 11 cases, such other business forms will include a legend referring to the         Deleted: 2

                                                                                                             Formatted: Default Paragraph Font
Debtor as “Debtor in Possession” or “DIP.”                                                                   Formatted: Default Paragraph Font
                                                                                                             Formatted: Centered
       5.      After the Petition Date, and subject to the terms of this Order, Chase is authorized
                                                                                                             Deleted: ¶
                                                                                                             ¶
and directed to continue to administer the Chase Bank Account as such account was maintained                 ¶
                                                                                                             ¶


                                                   2
                       Case 18-12773-BLS                      Doc 29-2        Filed 12/20/18             Page 3 of 8




                                                                                                           Formatted: Header



prepetition, without interruption and in the usual and ordinary course, and to pay any wire transfers,

ACH transfers, electronic fund transfers or other items presented, issued or drawn on the Chase

Bank Account, provided, however, that nothing contained herein shall authorize Chase to honor

any check issued or dated prior to the date of the commencement of this case, except as otherwise

provided by further order of this Court.                                                                   Formatted: Font color: Black, Condensed by 0.05 pt


       6.      Holdings is hereby authorized to execute any additional documents as may be                 Deleted: The Debtor
                                                                                                           Formatted: Font color: Black, Condensed by 0.05 pt
required to carry out the intent and purpose of this Order.                                                Formatted: Font color: Black, Condensed by 0.05 pt


       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).             Formatted: Font color: Black, Condensed by 0.05 pt


       8.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

       9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order             Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                           Formatted: Condensed by 0.05 pt
are immediately effective and enforceable upon its entry.                                                  Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                           Formatted: Condensed by 0.05 pt
       10.     Within five (5) business days of entry of this Order, the Debtors shall (a) serve a
                                                                                                           Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                           Deleted: The
copy of this Order on Chase and (b) request that Chase internally code the Chase Bank Account as
                                                                                                           Formatted: Condensed by 0.05 pt

a “debtor-in-possession” account.                                                                          Deleted: wherever
                                                                                                           Formatted: Condensed by 0.05 pt
       11.     Subject to the limitations contained herein, the Debtors are authorized to implement        Deleted:
                                                                                                           Formatted: Condensed by 0.05 pt
reasonable changes to their existing cash management system as they may deem necessary or                  Deleted:
                                                                                                           Formatted: Condensed by 0.05 pt
appropriate, including closing any of accounts or opening any new accounts, whenever the Debtors           Deleted: (i)
                                                                                                           Formatted: Condensed by 0.05 pt
deem that such accounts are needed or appropriate. Any new account that the Debtors open shall             Deleted: and (ii) and
                                                                                                           Formatted: Condensed by 0.05 pt
be: (a) with a bank that is organized under the laws of the United States of America or any state
                                                                                                           Formatted: Condensed by 0.05 pt
                                                                                                           Deleted:
therein and that is insured by the FDIC; (b) designated a “debtor-in-possession” or “DIP” account
                                                                                                           Formatted: Condensed by 0.05 pt

by the relevant bank; and (c) with an institution that has executed a Uniform Depository Agreement         Deleted: 3

                                                                                                           Formatted: Default Paragraph Font
with the U.S. Trustee Delaware Office. The Debtors shall provide ten (10) days’ prior notice to the        Formatted: Default Paragraph Font
                                                                                                           Formatted: Centered
U.S. Trustee, counsel to any official committee appointed in these cases, and counsel to Gate
                                                                                                           Deleted: ¶
                                                                                                           ¶
Worldwide Holdings LLC, before the Debtors open a new account or close any existing Account.               ¶
                                                                                                           ¶


                                                  3
                         Case 18-12773-BLS                   Doc 29-2          Filed 12/20/18             Page 4 of 8




                                                                                                            Formatted: Header



Unless otherwise provided herein, the relief, rights, and responsibilities provided for in this Order

shall be deemed to apply to any and all accounts, including, without limitation, any new accounts.          Deleted: Accounts
                                                                                                            Formatted: Condensed by 0.05 pt
       12.        The Debtors are prohibited from entering into any intercompany transactions with          Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                            Formatted: Condensed by 0.05 pt
any non-debtor affiliates. The Debtors are also prohibited from providing any funds or transferring         Deleted:
                                                                                                            Formatted: Condensed by 0.05 pt
any assets to any non-Debtor affiliates. The Debtors shall maintain accurate records of all transfers       Deleted:

between the Debtors so that all postpetition transfers and transactions shall be adequately and

promptly documented in, and readily ascertainable from, their books and records, and any claims

arising from any such transfer between the Debtors are hereby granted superpriority administrative

expense status.                                                                                             Formatted: Font color: Black, Condensed by 0.05 pt


       13.        The Debtors shall calculate their quarterly fees under 28 U.S.C. § 1930(a)(6) based       Deleted: Notwithstanding anything contained herein, despite the
                                                                                                            Debtors’ use of a consolidated cash management system, the
                                                                                                            Formatted: Condensed by 0.05 pt
on the disbursements of each Debtor, regardless of which Debtor makes those disbursements.
                                                                                                            Formatted: Font color: Black, Condensed by 0.05 pt

       14.        The Court shall retain jurisdiction to hear and determine all matters arising from or     Formatted: Condensed by 0.05 pt


relating to the interpretation or implementation of this Interim Order.                                     Formatted: Font color: Black, Condensed by 0.05 pt


Dated: December ___, 2018                                                                                     Deleted: ¶
                                                                                                              ¶
       Wilmington, Delaware
                                                                                                            Formatted: Right: 0.1", Font Alignment: Baseline

                                                __________________________________                          Formatted: Font color: Black, Condensed by 0.05 pt

                                                The Honorable Brendan L. Shannon                            Formatted: Font color: Black, Condensed by 0.05 pt
                                                United States Bankruptcy Judge                                Deleted: _______,
                                                                                                            Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                              Deleted: ➝➝➝__________________________________
                                                                                                            Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                            Deleted: ➝
                                                                                                            Formatted: Font color: Black, Condensed by 0.05 pt
                                                                                                            Formatted: Font color: Black



                                                                                                            Deleted: 4

                                                                                                            Formatted: Default Paragraph Font
                                                                                                            Formatted: Default Paragraph Font
                                                                                                            Formatted: Centered
                                                                                                            Deleted: ¶
                                                                                                            ¶
                                                                                                            ¶
                                                                                                            ¶


                                                    4
                   Case 18-12773-BLS               Doc 29-2   Filed 12/20/18        Page 5 of 8




                                  Exhibit A

Name of Bank                   Account Type                   Last Four Digits of
                                                              Account Number
J.P. Morgan Chase Bank, N.A.   Business Checking              5029
                 Case 18-12773-BLS     Doc 29-2       Filed 12/20/18   Page 6 of 8



Page 1: [1] Style Definition                 Julia Klein                       12/20/18 1:15:00 PM

Footer: Font: 12 pt, Widow/Orphan control, Adjust space between Latin and Asian text, Adjust
space between Asian text and numbers
Page 1: [1] Style Definition                 Julia Klein                       12/20/18 1:15:00 PM

Footer: Font: 12 pt, Widow/Orphan control, Adjust space between Latin and Asian text, Adjust
space between Asian text and numbers
Page 1: [1] Style Definition                 Julia Klein                       12/20/18 1:15:00 PM

Footer: Font: 12 pt, Widow/Orphan control, Adjust space between Latin and Asian text, Adjust
space between Asian text and numbers
Page 1: [1] Style Definition                 Julia Klein                       12/20/18 1:15:00 PM

Footer: Font: 12 pt, Widow/Orphan control, Adjust space between Latin and Asian text, Adjust
space between Asian text and numbers
Page 1: [2] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [3] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Don't adjust space between Latin and Asian text, Don't adjust space between Asian text and
numbers
Page 1: [4] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Bottom: 0.9", Header distance from edge: 0.5", Footer distance from edge: 0.5"
Page 1: [5] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Font: Not Bold, Font color: Auto
Page 1: [6] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Justified, Don't adjust space between Latin and Asian text, Don't adjust space between Asian text
and numbers
Page 1: [7] Formatted Table                  Julia Klein                       12/20/18 1:15:00 PM

Formatted Table
Page 1: [8] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [9] Formatted                        Julia Klein                       12/20/18 1:15:00 PM

Normal, Widow/Orphan control, Don't adjust space between Latin and Asian text, Don't adjust
space between Asian text and numbers
Page 1: [10] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [11] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Indent: Left: 0", Don't adjust space between Latin and Asian text, Don't adjust space
between Asian text and numbers
Page 1: [12] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [13] Formatted                       Julia Klein                       12/20/18 1:15:00 PM
               Case 18-12773-BLS       Doc 29-2       Filed 12/20/18   Page 7 of 8



Justified, Don't adjust space between Latin and Asian text, Don't adjust space between Asian text
and numbers
Page 1: [14] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Indent: Left: 0", Don't adjust space between Latin and Asian text, Don't adjust space
between Asian text and numbers
Page 1: [15] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [16] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [17] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font: Not Bold, Font color: Auto
Page 1: [18] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Indent: Left: 0", Don't adjust space between Latin and Asian text, Don't adjust space
between Asian text and numbers
Page 1: [19] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [20] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Don't adjust space between Latin and Asian text, Don't adjust space between Asian text
and numbers
Page 1: [21] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Don't adjust space between Latin and Asian text, Don't adjust space between Asian text and
numbers
Page 1: [22] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [23] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Don't adjust space between Latin and Asian text, Don't adjust space between Asian text
and numbers
Page 1: [24] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [25] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Indent: Left: 0", Don't adjust space between Latin and Asian text, Don't adjust space
between Asian text and numbers
Page 1: [26] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [27] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Font color: Auto
Page 1: [28] Formatted                       Julia Klein                       12/20/18 1:15:00 PM

Justified, Indent: Left: 0", Don't adjust space between Latin and Asian text, Don't adjust space
between Asian text and numbers
Page 1: [29] Formatted                       Julia Klein                       12/20/18 1:15:00 PM
               Case 18-12773-BLS      Doc 29-2      Filed 12/20/18   Page 8 of 8



Font color: Auto
Page 1: [30] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

BR-Body Text,s1
Page 1: [31] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font color: Black, Condensed by 0.05 pt
Page 1: [32] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Space Before: 0.45 pt, After: 12 pt, Line spacing: Exactly 13.8 pt, Font Alignment: Baseline
Page 1: [33] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Underline, Font color: Black, Condensed by 0.05 pt
Page 1: [34] Deleted                       Julia Klein                      12/20/18 1:15:00 PM

Page 1: [35] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font Alignment: Baseline
Page 1: [36] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font color: Black, Condensed by 0.05 pt
Page 1: [36] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font color: Black, Condensed by 0.05 pt
Page 1: [37] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font color: Black, Condensed by 0.05 pt
Page 1: [38] Formatted                     Julia Klein                      12/20/18 1:15:00 PM

Font color: Black, Condensed by 0.05 pt
